PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/489,059
Filing Date: 17 Apr 2017
Appellant(s): Galitsky et al.



__________________
Aishatu L. Marinho
Registration No. 77,049
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/19/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	In view of the 2016 Appeal and the reversed decision in the 2016 PTAB in a parent application No. 12/119,465, now U.S. Patent No. 9,646,078, the claimed "span query" is now examined in view of the definition provided in the Specification –
[0031] "Span query" is a query that combines the constraint on the occurrence of words with the constraints of mutual positions of the words. 
Therefore, on the record there are total of three references (Pierre et al. US 8,977,953, Bandaru et al. US 2008/0133488 and Fass et al. US 2004/0078190) that are relied upon to teach the claimed "span query" in view of the definition provided in the Specification, paragraph [0031 above.

A. Independent Claims 1, 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pierre, Black, Dahlgren and Bandaru.

The Appellant argues –
(i) The cited references fail to teach, suggest or disclose "building, by the one or more processors, a semantic template from the search query, wherein the semantic template corresponds to one or more syntactic templates, and wherein the semantic template covers the first feature and the second feature.”

“Nothing in Pierre teaches, suggests or otherwise discloses first building a semantic template using atoms (e.g., sentiments, features, amplifiers, negations, mental and special states) as building blocks and then building a span query based upon the generated semantic template.” (see Page 18 of the APPEAL BRIEF).
The arguments are not deemed persuasive.  Pierre teaches “transforms annotations and/or relations associated with the query into user readable information” C10L32.  Such information, as shown in Figure 9, is presented to the user in a semantic and syntactic format.  Pierre further teaches –
“Queries may … include matching tokens or words; matching token features such as part-of-speech … matching annotation features such as sentences, phrases … or matching dependency trees which encode syntactic and/or semantic structures” C6L20-34.
Such “syntactic and/or semantic structures” are populated into a template -
“a query template comprising structured information including properties and/or values. Query templates may be pre-populated based on matching properties and/or values occurring in the annotations/relations database” C6L35-39.
The query is matched to the annotations stored in a parse tree, which is parsed into semantic tree C5L50-59.
“text snippets may be pulled apart or parsed … based on a … pattern matching. For example, text snippets that express an opinion about a product may be parsed into a sentiment and a feature or other attribute of the product.  Linguistic structures of text snippets (e.g., subject-verb-object) may be mapped into conceptual/semantic structures (e.g., actor-action-recipient). Conceptual/semantic structures may be represented and stored in data structures such as trees” C7L45-52.  
In summary, the user’s query is transformed to match annotations stored in an annotations/relations database in a form of a parse tree, which comprise conceptual/semantic and 
Therefore, Pierre on his own, fully teaches limitation - “build a semantic template from the search query, wherein the semantic template corresponds to one or more syntactic templates.”

With respect to the reference of Black the Appellant’s argues –
“Nothing in Black teaches, suggests, or discloses the required "unordered set of atomic semantic templates." (see Page 21 of the APPEAL BRIEF).
The arguments are not deemed persuasive.  Black reference is merely obviates the teaching of Pierre to show an order of query processing and specifically indicate that semantic and lexical (syntactic) analysis is applied to the query, as shown in Figure 2, element 80.  Such semantic and lexical analysis produces plurality of query templates, as shown in the Appendix I of the Black reference.

The Appellant argues –
(ii) The cited references fail to disclose "building, by the one or more processors, a span query from the semantic template, wherein the span query comprises a query combining a constraint on word occurrence and a constraint on mutual word positions.” (see Pages 21-22 of the APPEAL BRIEF).
The arguments are not deemed persuasive.  As was argued above, Pierre teaches transforming user query into a query template, which matches “syntactic and/or semantic structures.”
Pierre further teaches that the query “retrieve sentences” and text snippets of information by “matching of linguistics patterns”, “or matching dependency trees which encode syntactic and/or semantic structures” (C6L52-67), which stores annotations.  

To elaborate, the annotations are stored in a database in a form of a parse tree, which in turn converted into dependency trees.  The parse tree comprise “linguistic elements including subject-verb-object, modifier, prepositional, or the like”, or “sentiments extracted” and “further parsed into semantic trees which encode a predicate-argument structure” (C4L49-58).  Therefore, the annotations stored in a tree encode syntactic and/or semantic structures.  “parse tree organizes syntax of text … syntax is associated with phrases, word usage, and linguistic structure. The dependency tree organizes the semantics of text” (C10L53-59).
The query template is matched to the stored annotations –
“text snippets matching the query are identified … matches at any granularity within documents, sentences, phrases, or any text span defined by an annotation stored in the annotations/relations database” (C7L1-3).
“Pattern matching may be applied to detect spans of text that match linguistic patterns and assign a named annotation to matching text spans. Annotations may include pointers to the beginning and/or end of the text span” (C4L60-67).
The query template, which is already constrained by the template structure, is applied to the beginning and end of the text span to detect a pattern, such as “subject-verb-object, modifier, prepositional”, “sentiment and a feature or other attribute of the product.”  The beginning and the end in the text span to which the query template is matched provides “the constraint on the occurrence of words with the constraints of mutual positions of the words”, as required by the specification.
Therefore, applying a query template, which encode syntactic and/or semantic structures, to a text span, constrained by the beginning and the end, produces the span query, and thus, meets the limitation of "building, by the one or more processors, a span query from the semantic template, 
Still, to obviate such reasoning, Pierre teaches detecting patterns in “sentences … footnotes, titles, paragraphs, chapter and section headings, figure captions, email headers … conversation boundaries, incomplete sentences, sentence fragments” C4L26-31.
As was stated by the decision in the 2016 PTAB, page 6 –
“Notably, some sentences may be quite short----even two words. … sentence-based query can apply to two-word sentences, and that such a query combines constraints on the words' occurrences and mutual positions (i.e., their adjacency to each other in a two-word sentence) to constitute a "span query.”
Such opinion has been expressed with respect to the Bandaru's reference –
“Appellants acknowledge that Bandaru's quotation-extraction technique assumes that entities and adjectives matchable to a given pattern are in the same sentence. Reply Br. 4--5. To the extent that this sentence-based constraint suggests constraints on the occurrence and mutual positions of particular words (i.e., that they appear in the same sentence) to constitute a "span query" as defined in the Specification, 4.
Pierre, analogously to Bandaru, teaches detecting a pattern in a sentence, incomplete sentences or sentence fragments, which surely can be a two word sentences “and that such a query combines constraints on the words' occurrences and mutual positions (i.e., their adjacency to each other in a two-word sentence) to constitute a "span query"”, analogously to the Bandaru's reference.
Therefore, the Bandaru's reference was introduced to show that the opinion in the 2016 PTAB decision with respect to detecting a pattern in a short sentence is applicable to the reference of Pierre.

With respect to Bandaru, the Appellant’s argues –

The arguments are not persuasive.  It seems that the Appellant’s argues limitations that are not present in the claims.  The claims does not require complex sentences or matching adjective to entity.  Further, the claims does not require semantic template to be <sentiment><amplifier><feature>. The claim limitation "building, by the one or more processors, a span query from the semantic template, wherein the span query comprises a query combining a constraint on word occurrence and a constraint on mutual word positions" allows for the sentence to be a two-word sentence, which “constraints on the occurrence and mutual positions of particular words (i.e., that they appear in the same sentence) to constitute a "span query" as defined in the Specification”, as stated by the 2016 PTAB decision, page 6. 

The Appellant argues –
(iii) The cited references fail to teach, suggest or disclose "extracting, by the one or more processors, a relevant portion of the quotation based at least in part on a heuristic model, wherein the relevant portion of the quotation comprises an expression of a sentiment about the first feature or the second feature or the product.” (see Page 27 of the APPEAL BRIEF).
The arguments are not persuasive.  By any definition, the term “heuristic” means a cognitive load of making a decision or any approach to problem solving that employs a practical method. Examples that employ heuristics include using trial and error, a rule of thumb or an educated guess.  

“The text may be re-written according to heuristics that increase understandability and information content … converting sentences to sentence fragments that convey the key relevant information and using an ellipsis (" ... ") to indicate where information has been filtered out” C9L5-13.
Converting full sentences to meaningful fragments and filtering irrelevant information is analogous to the applicant’s own disclosure.  Therefore, Pierre fully teaches "extracting, by the one or more processors, a relevant portion of the quotation based at least in part on a heuristic model, wherein the relevant portion of the quotation comprises an expression of a sentiment about the first feature or the second feature or the product", as shown in Figure 9.

With respect to Bandaru, the Appellant’s argues –
“Bandaru fails to disclose, teach, or suggest "extracting, by the one or more processors, a relevant portion of the quotation, wherein the relevant portion of the quotation based at least in part on a heuristic model"”, Thus, Bandaru fails to disclose, teach, or suggest "extracting ... a relevant portion of the quotation based at least in part on a heuristic model." (see Page 31 of the APPEAL BRIEF).
The arguments are not persuasive.  Bandaru, explicitly disclose heuristic reasoning in numerous, cited paragraphs.  Still, in Figure 14B, Bandaru clearly teaches extracting only a relevant portion of the quotations and not complete sentences.  Such extraction of specific, relevant quotes from reviews is surely based on a logical reasoning –

Thus, Bandaru fully teaches "extracting, by the one or more processors, a relevant portion of the quotation, wherein the relevant portion of the quotation based at least in part on a heuristic model", as clearly shown in Figure 14B.

B. Independent Claims 1, 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pierre, Black, Dahlgren and Fass.

The Appellant argues –
“Fass cannot teach, suggest, or otherwise disclose "building a semantic template from a search query" and then "building a span query from the semantic template[.].” (see Pages 33-34 of the APPEAL BRIEF).
The arguments are not persuasive.  The reference of Fass was introduce because the reference closely resembles the definition for the “span query” provided in the specification.
Fass discloses –
“matching its constituents against linguistic structures in annotated text. Bottom-up matching consists of the bottom-up generation of spans for words and constituents from linguistic structures in annotated text, and matching those spans against expression in the concept” [0079].
“A "span" is a word or constituent, or alternatively, a set of words and constituents that follow each other, plus (optionally) some structural information about the word(s) and constituent(s). Such structural information includes, but is not limited to, position, interval, or depth information” [0175].

“match a word (or a word and a part-of-speech tag) only if it satisfies all the constraints imposed by the pattern A” [0192]; “selecting spans that satisfy all the constraints imposed by the pattern” [0226].
To elaborate, Fass teaches generating a CSL query from a user’s query, which consists of identifying CSL Concepts using linguistic and syntactic information [0108].  The CLS expression, which comprise a pattern, “determine the span of words that match the CSL Expression” and “matches the text at the given position” [0211], “if there is a word or a constituent at the position that satisfies all the constraints imposed by the pattern” [0212], wherein “matcher attempts to match a given Concept at each position in the text” [0218].
The generated span of text matched by the CSL query, satisfy all the constraints imposed by the pattern query and the interval of the span.  The interval for the “set of words and constituents that follow each other”, defined by the start and end position for the text provides constraint on mutual word position.
Therefore, the generating a span for the set of words that follow each other, constrained by an interval, which is defined by the start and end position for the text, provides constraint on mutual word occurrence in the text.  Such span is matched against expression when it satisfies constrained impose by a pattern and meets the definition provided in specification.
Therefore, Fass fully teaches the “span query” as defined in the specification.

The Appellant does not provide any new arguments with respect to the dependent claims.

(3) Conclusion


Respectfully submitted,

/POLINA G PEACH/               Primary Examiner, Art Unit 2165               


An appeal conference was held on Sep 21, 2021 and it was agreed to proceed to the board of appeals.                                                                                                                                                                          
Conferees:
/ALEKSANDR KERZHNER/               Supervisory Patent Examiner, Art Unit 2165                                                                                                                                                                                         
/MENG YAO ZHE/               Primary Examiner                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.